DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 1-7, 9, and 10 upon entry of the amendment after final filed July 27, 2021 is withdrawn in view of the newly discovered reference(s) to Japanese Patent Applications 2002-178724 A and 2011-73464 A.  An examiner’s amendment to overcome potential rejections based on the newly cited reference(s) follows.
Claim Interpretation
Applicant has used the terms first layer and second layer of the sidewalls to mean elastomeric composition sidewall components wherein, when the tire is mounted on a normal rim and inflated with air to a normal internal pressure but with no load applied to the tire, the first and second layers of the sidewalls do not contact the rim (Figures 1-2, specification p. 2 line 23 - p. 3 line 16, p. 5 line 3 - p. 10 line 12: beads 8, each including a core 20 and an apex 22, extending radially inward from sidewalls 6; chafers 16 contacting the rim; JIS-A hardness is a property of the elastomeric composition such as the exemplary crosslinked rubber composition forming the first and second sidewall layers and does not apply to reinforced composite materials such as cord- or fabric-reinforced elastomeric matrix composites), and this is consistent with the understanding by one of ordinary skill in the art that sidewall components perform different functions than bead components and therefore are distinct from bead components ( e.g. bead filler or apex, chafer, clinch, rim strip, toe guard, etc.), as evidenced for example by The Pneumatic Tire (pp. 6-8), therefore the broadest reasonable interpretation of the sidewall first layers and second layers requires each of 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew D. Meikle on September 9, 2021.
The application has been amended as follows: 
In the claims
 	claims 1, 9, and 10, in line 1 “tire for a two-wheeled automotive vehicle” has been changed to -- motorcycle tire -- (which has a particular meaning in the art, see for example Sato et al. (4,284,116) col. 1 lines 5-68, Ohkuni et al. (4,706,724) col. 1 line 8 - col. 2 line 11, and Ingley et al. (4,790,363) lines 6-39).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Japanese Patent Applications 2002-178724 A and 2011-73464 A disclose tires similar to the claimed tire but wherein the tire is not a motorcycle tire (JP ‘724 embodiment of Figures 1-2, translation: tire depicted in Figures 1-2 is a heavy load tire for heavy vehicles such as trucks and buses, paragraph 0010; JP ‘464 embodiment of Figures 1-2, translation: tire depicted in Figures 1-2 is a passenger car tire), and making the depicted tires motorcycle tires would change the positioning of the axially outermost ends Pc of the carcass/sidewall interface relative to the first layer outermost ends and therefore the prior art of record does not provide motivation to one of ordinary skill in the art to make the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218.  The examiner can normally be reached on M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					          /ADRIENNE C. JOHNSTONE/                                                                                              Primary Examiner, Art Unit 1749                                                                                                      September 9, 2021